10/14/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                 Assigned on Briefs July 1, 2022

                                IN RE TRAVIONNA W. ET AL.1

                     Appeal from the Juvenile Court for Shelby County
                           No. EE2379 Dan H. Michael, Judge
                         ___________________________________

                                No. W2021-01349-COA-R3-PT
                            ___________________________________

This appeal concerns the termination of a mother’s parental rights to four of her children.
The trial court found that the Tennessee Department of Children’s Services (“DCS”)
established several grounds for terminating the mother’s parental rights and that
termination of her rights was in the children’s best interests. On appeal, the mother
contends that the trial court erred when it terminated her rights because the evidence is
insufficient to prove any ground for termination or that termination of her parental rights
is in the children’s best interests. We have determined that DCS proved grounds for
termination and that termination of the mother’s parental rights was in the best interests of
the children. Accordingly, we affirm the termination of the mother’s parental rights.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which CARMA
DENNIS MCGEE and KRISTI M. DAVIS, JJ., joined.

David J. Kreher, Cordova, Tennessee, for the appellant, Jerricka T.

Herbert H. Slatery III, Attorney General and Reporter, and Courtney J. Mohan, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

Virginia R. Williams, guardian ad litem, Memphis, Tennessee, for the appellees, Travionna
W., Travis W., Shirley W., and Rosemary W.




        1
          This court has a policy of protecting the identity of children by initializing the last names of the
parents and child.
                                                OPINION

                                 FACTS AND PROCEDURAL HISTORY

       Travionna W., born in December 2010; Travis W., born in January 2012; Shirley
W., born in July 2013; and Rosemary W., born in June 2015 (collectively, “the Children”),
are the children of Jerricka T. (“Mother”) and Travis W. Sr. (“Father”).2

        In June 2016, DCS received a referral that then five-year-old Travionna had been
sexually abused by Vincent D., a non-relative. At the time of the alleged sexual assault,
Mother was in jail and the Children were living with their maternal aunt; however, Mother
was released shortly thereafter. Upon her release, Mother refused to believe that the abuse
allegation was anything more than a lie and declined to allow Travionna to participate in a
forensic interview. Moreover, although DCS had directed Mother to keep the Children
away from Vincent D., the alleged perpetrator, Mother and the Children were later found
to be living with him.

       Believing the Children were subject to an immediate threat if they remained in the
presence of Mother and the alleged perpetrator, DCS removed the Children from Mother’s
custody on August 29, 2016.3 See Tenn. Code Ann. §§ 37-1-113 and -114 (authorizing the
removal of a child when there is “an immediate threat to the child’s health or safety”). DCS
then promptly filed a dependency and neglect petition in the Juvenile Court of Shelby
County. On September 1, 2016, the juvenile court issued an order bringing the Children
into DCS custody nunc pro tunc to August 29, 2016.

        In an order filed on September 20, 2019, the juvenile court found the Children were
dependent and neglected due to, inter alia, “their exposure to drugs by [Mother].” In the
same order, the court found Travionna was a victim of severe abuse perpetrated by Mother
due to Mother’s “failure to protect [Travionna] once she learned of the [sexual] abuse.” As
the juvenile court noted in its findings, “[N]either parent knew of the sexual assault prior
to their incarceration, but . . . once [Mother] was released and knew of Travionna’s
disclosure[,] she moved the [C]hildren back to the home of [the perpetrator] and allowed
him to care for them while she worked.” Additionally, the juvenile court found that
“[Mother] failed to cooperate with the Department and law enforcement’s investigation at
a critical time.” Significantly, Mother did not appeal this order, and it became a final, non-


        2
            Father’s parental rights were terminated but only Mother appeals.

        3
           DCS promptly placed the Children with a foster mother, Ms. J. The three girls—Travionna,
Shirley, and Rosemary—remained in the physical custody of Ms. J. from their initial placement through
the date of trial. Their brother Travis also resided in Ms. J.’s home until June 2020, when he was relocated
due to behavioral issues. Thereafter, he was placed in three different foster homes before being placed in a
residential treatment facility, where he was residing at the time of trial.


                                                    -2-
appealable judgment prior to the entry of the November 2021 order terminating Mother’s
parental rights.

        Additionally, based on the finding of severe abuse, the juvenile court relieved DCS
of its duty to exert reasonable efforts to reunite Mother and the Children. See Tenn. Code
Ann. §§ 37-1-166(g)(1), (4)(A) and 36-1-102(9) (stating no reasonable efforts required if
court finds parent committed severe child abuse).

                                   The Permanency Plans

       Shortly after DCS removed the Children from Mother’s custody in August 2016,
DCS assigned the case to Yutania Huffman, a DCS family services worker. During her
time working with Mother, five different permanency plans were put in place. It is
undisputed that Mother participated in the creation of each plan, attended the ratification
hearing for each plan, and knew the tasks required under each plan.

        At the time of the first plan, Ms. Huffman explained to Mother that her parental
rights could be terminated if she failed to substantially comply with the plans. And the
court informed Mother of the tasks required under each subsequent plan at the respective
ratification hearings. Ms. Huffman also provided Mother with a copy of each plan.

       The first plan was created in September 2016, shortly after the Children’s removal.
This first plan required Mother to (1) obtain stable housing, (2) complete an alcohol and
drug assessment, (3) obtain a stable income, (4) complete parenting classes, and (5)
participate in regular visits with the Children. At the ratification hearing, the court found
Mother to be in substantial compliance with the first plan because she completed her
parenting classes, completed the alcohol and drug assessment, was regularly visiting all of
the Children, and had obtained steady employment.

        The second plan was created in August 2017. Each of the tasks in the first plan was
included in the second plan; however, the second plan also required Mother to (1) abstain
from drug use, (2) participate in random drug screens, (3) attend regular meetings with her
probation officer, and (4) pay fines that had been assessed to her. As with the first plan, the
trial court found Mother was in substantial compliance with the second plan at the
ratification hearing because she was continuing to visit the Children, see her probation
officer, and participate in random drug screens. Although Mother complied with much of
the second plan, Mother tested positive for cocaine three times in 2017.

       The third plan was created in July 2018. Once again, Mother’s tasks remained
substantially the same as the first two plans, but the third plan also required Mother to (1)
attend family counseling, (2) attend an outpatient drug treatment program, and (3) complete
a mental health evaluation. Unlike previous ratification hearings, the court found Mother



                                             -3-
was not substantially compliant with the third permanency plan because she was no longer
trying to complete any of the tasks outlined in the plan.

        The fourth plan, which was created in August 2019, was similar to the previous
plans; however, because Mother admitted to regularly using cocaine, the fourth plan
required her to attend an inpatient drug treatment program rather than an outpatient
program. Once again, Mother was not in substantial compliance at the time of the
ratification hearing because she was not attempting to complete the tasks outlined in the
plan.

       The fifth and final plan, which was created in September 2020, was substantially
the same as the previous plans. As was the case with the most recent plans, Mother was
substantially noncompliant because she failed to complete most of the tasks. In the interim,
DCS had filed its petition to terminate Mother’s parental rights.

                                         Termination Proceedings

       DCS filed its petition to terminate Mother and Father’s parental rights on January
24, 2020.4 In the petition, DCS sought termination on six grounds: severe child abuse,
abandonment by failure to visit, abandonment by failure to support, substantial
noncompliance with the permanency plans, failure to manifest an ability and willingness
to assume custody of the Children, and persistence of conditions.

       At the trial on January 29, 2021, the court heard testimony from Mother and Ms.
Huffman and admitted several exhibits into evidence, including the judgment arising from
the dependency and neglect action. In its final written order, entered on November 2, 2021,
the court determined that DCS proved all six grounds and that termination of Mother’s
parental rights was in the Children’s best interests.5 Based on these findings, the court
terminated Mother’s parental rights. This appeal by Mother followed.

                                                    ISSUES

        Mother presents two issues for our consideration, which we restate as follows:


        4
            As noted earlier, Father’s parental rights were terminated, but he did not appeal that ruling.
        5
          The petition at issue was filed prior to April 22, 2021, at which time Tennessee Code Annotated
§ 36-1-113(i) identified nine factors for consideration. The statute was subsequently amended, and it now
includes additional factors that should be considered, if relevant. See Act of April 22, 2021, 2021 Tenn.
Pub. Acts ----, § 1 (effective April 22, 2021). Because the amended statute applies only to petitions for
termination filed on or after April 22, 2021, the new factors do not apply to the present case. Accordingly,
any reference to § 36-1-113(i) herein is to the version in effect when the petition was filed.



                                                      -4-
       I.     Whether the trial court erred by finding that grounds were established
              to terminate Mother’s parental rights.

       II.    Whether the trial court erred by finding that termination of Mother’s
              parental rights was in the best interests of the Children.

                                  STANDARD OF REVIEW

       “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). “[T]his right is not absolute and parental rights may be
terminated if there is clear and convincing evidence justifying such termination under the
applicable statute.” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing
Santosky v. Kramer, 455 U.S. 745 (1982)).

        “To terminate parental rights, a court must determine that clear and convincing
evidence proves not only that statutory grounds exist but also that termination is in the
child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “Clear and
convincing evidence enables the fact-finder to form a firm belief or conviction regarding
the truth of the facts and eliminates any serious or substantial doubt about the correctness
of these factual findings.” In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010) (citation
omitted). “The clear-and-convincing-evidence standard ensures that the facts are
established as highly probable, rather than as simply more probable than not.” In re
Carrington H., 483 S.W.3d 507, 522 (Tenn. 2016).

       In an appeal, “this [c]ourt is required ‘to review thoroughly the trial court’s findings
as to each ground for termination and as to whether termination is in the child’s best
interests.’” In re Connor B., 603 S.W.3d 773, 779 (Tenn. Ct. App. 2020) (quoting In re
Carrington H., 483 S.W.3d at 525). In doing so, we must “determine whether the trial
court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).
Stated another way, we must make our “own determination as to whether the facts, either
as found by the trial court or as supported by a preponderance of the evidence, amount to
clear and convincing evidence of the elements necessary to terminate parental rights.” In
re Carrington H., 483 S.W.3d at 524.

       The trial court’s findings of fact are reviewed de novo upon the record, accompanied
by a presumption of correctness unless the evidence preponderates against those findings.
Tenn. R. App. P. 13(d). Questions of law, however, are reviewed de novo with no
presumption of correctness. In re Carrington H., 483 S.W.3d at 524. A trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and will
not be disturbed “absent clear and convincing evidence to the contrary.” In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007).


                                             -5-
                                         ANALYSIS

                              I. GROUNDS FOR TERMINATION

       The trial court found that DCS established six grounds for terminating Mother’s
parental rights: (1) severe child abuse, (2) abandonment by failure to visit, (3) abandonment
by failure to support, (4) substantial noncompliance with the permanency plans, (5)
persistence of conditions, and (6) failure to manifest an ability and willingness to assume
custody of the Children. We will review each ground in turn.

                                   A. Severe Child Abuse

       The ground of severe child abuse is established if the parent

       has been found to have committed severe child abuse, as defined in § 37-1-
       102, under any prior order of a court or is found by the court hearing the
       petition to terminate parental rights or the petition for adoption to have
       committed severe child abuse against any child.

Tenn. Code Ann. § 36-1-113(g)(4) (emphasis added). Severe abuse, as is relevant to this
case, is defined as “[t]he commission of an act toward the child prohibited by . . . § 39-13-
531 [aggravated rape of a child] . . . or the knowing failure to protect the child from the
commission of such an act toward the child.” Id. § 37-1-102(b)(27)(C).

      The doctrine of res judicata “prevents a parent from re-litigating whether he or she
committed severe child abuse when such a finding has been made in a previous dependency
and neglect action.” In re S.S., No. E2021-00761-COA-R3-PT, 2022 WL 1151424, at *6
(Tenn. Ct. App. Apr. 19, 2022) (citing In re I.E.A., 511 S.W.3d 507, 517 (Tenn. Ct. App.
2016)). As we have previously explained,

       The doctrine of res judicata applies when “an existing final judgment
       rendered upon the merits, without fraud or collusion, by a court of competent
       jurisdiction, is conclusive of rights, questions and facts in issue as to the
       parties and their privies, in all other actions in the same or any other judicial
       tribunal of concurrent jurisdiction.”

In re Raylan W., No. M2020-00102-COA-R3-PT, 2020 WL 4919797, at *12 (Tenn. Ct.
App. Aug. 20, 2020) (quoting In re Heaven L.F., 311 S.W.3d 435, 439 (Tenn. Ct. App.
2010)).

       On February 27, 2018, in the dependency and neglect proceeding, the Juvenile Court
for Shelby County found that Mother subjected Travionna to severe abuse by failing to
protect her from the alleged perpetrator of her sexual abuse. Mother did not appeal that


                                             -6-
order, and the finding of severe abuse in the dependency and neglect action became a final
and non-appealable ruling prior to the entry of the trial court’s final order in this action in
November 2021. Therefore, the issue of severe child abuse is res judicata and cannot be
relitigated. See In re Collwynn J., No. E2020-00726-COA-R3-PT, 2020 WL 7319549, at
*5–6 (Tenn. Ct. App. Dec. 11, 2020) (affirming ground based on res judicata finding of
severe abuse); accord In re Trinity S., No. E2021-00098-COA-R3-PT, 2021 WL 3486188,
at *6 (Tenn. Ct. App. Aug. 9, 2021), perm. app. denied (Tenn. Oct. 18, 2021). Moreover,
the juvenile court’s severe-abuse finding in February 2018 satisfies the “under any prior
order of a court” language in Tennessee Code Annotated § 36-1-113(g)(4).

      In its final order, the trial court cited and correctly relied upon the juvenile court’s
February 27, 2018 order from the dependency and neglect proceeding to conclude that
Mother subjected Travionna to severe abuse. Accordingly, we affirm the finding that DCS
proved the ground of severe child abuse under Tennessee Code Annotated § 37-1-113(g)(4)
and -102(b)(27)(C).

                                 B. Abandonment—Failure to Visit

      Tennessee Code Annotated § 36-1-113(g)(1) establishes multiple grounds for
termination based on abandonment as defined in Tennessee Code Annotated § 36-1-102.
Tennessee Code Annotated § 36-1-102(1)(A)(i) provides that a parent will be deemed to
have abandoned a child if,

        [f]or a period of four (4) consecutive months immediately preceding the
        filing of a [petition to terminate parental rights], . . . the parent or parents or
        the guardian or guardians either have failed to visit or have failed to support
        or have failed to make reasonable payments toward the support of the child.

(Emphasis added).

        Tennessee Code Annotated § 36-1-102(1)(E) specifies that a failure to visit occurs
when a parent, “for a period of four (4) consecutive months, [fails] to visit or engage in
more than token visitation.” “Token visitation” is defined as “visitation [that], under the
circumstances of the individual case, constitutes nothing more than perfunctory visitation
or visitation of such an infrequent nature or of such short duration as to merely establish
minimal or insubstantial contact with the child.” Id. § 36-1-102(1)(C).6 Because the petition

        6
           We recognize that a parent may establish an affirmative defense to abandonment by showing that
any failure to visit was not willful. See Tenn. Code Ann. § 36-1-102(1)(I); see also In re Kolton C., No.
E2019-00736-COA-R3-PT, 2019 WL 6341042, at *5 (Tenn. Ct. App. Nov. 26, 2019) (“In 2018, the
General Assembly amended the statute to shift the burden of proof to the parent or guardian to show that
his or her failure to support or visit was not willful.”). Though Mother’s brief includes language regarding
the application of this affirmative defense, Mother’s brief does not contain any argument asserting that



                                                   -7-
to terminate Mother’s rights was filed on January 24, 2020, the relevant four-month period
is from September 24, 2019, through January 23, 2020.

        Ms. Huffman testified that Mother had not visited with the Children since February
2019. Ms. Huffman further testified that Mother would regularly cancel the visits, which
were arranged through Child and Family Team Meetings. While Mother testified that she
visited with the Children at a Cici’s Pizza restaurant within the relevant four-month period,
the trial court found it significant that Mother later testified that this visit occurred after she
began receiving unemployment benefits and that she did not begin receiving benefits until
March 2020—a date outside of the relevant four-month period. For this and other reasons,
the court found Mother’s testimony to be inconsistent and expressly credited Ms.
Huffman’s testimony over that of Mother. Based on the foregoing, the trial court also found
that DCS had clearly and convincingly established that Mother did not visit the Children
in the four-month period immediately prior to the filing of the petition.

       Significantly, the trial court found Mother’s testimony to lack credibility and we
give great deference to a trial court’s credibility findings; we will not re-evaluate its
assessment of witness credibility absent clear and convincing evidence to the contrary. In
re Arianna B., No. M2021-00980-COA-R3-PT, 2022 WL 1486190, at *2 (Tenn. Ct. App.
May 11, 2022) (citations omitted); In re Adoption of A.M.H., 215 S.W.3d at 809. After a
careful review of the record and giving deference to the trial court’s determination of
credibility, we affirm the trial court’s determination that DCS proved by clear and
convincing evidence that Mother abandoned the Children by failing to visit during the
relevant four-month period.7

                               C. Abandonment—Failure to Support

      Tennessee Code Annotated § 36-1-112(g)(1) also establishes a ground for
termination based on abandonment by failure to support as defined in Tennessee Code
Annotated § 36-1-102.

        Tennessee Code Annotated § 36-1-102(1)(D) specifies that a failure to support
occurs when a parent has failed, “for a period of four (4) consecutive months, to provide
monetary support or [has failed] to provide more than token payments toward the support
of the child.” “Token support” is defined as “support [that], under the circumstances of the

Mother’s failure to visit was not willful. Thus, any consideration of the issue is waived. See Sneed v. Bd. of
Pro. Resp. of Sup. Ct., 301 S.W.3d 603, 615 (Tenn. 2010) (“[W]here a party fails to develop an argument
in support of his or her contention . . . , the issue is waived.”).

        7
           In her brief, Mother argues that Facebook photos show that she had, in fact, visited with the
Children on January 7, 2020; however, we may not consider the Facebook photos because they were not
admitted into evidence. Moreover, as the trial court noted, the dates on the Facebook photos merely show
the dates that the photos were uploaded, not the dates the photos were taken.


                                                    -8-
individual case, is insignificant given the parent’s means.” Tenn. Code Ann. § 36-1-
102(1)(B). The fact that “the parent had only the means or ability to make small payments
is not a defense to failure to support if no payments were made during the relevant four-
month period.” Id. § 36-1-102(1)(D).

       As noted immediately above, because the petition to terminate Mother’s rights was
filed on January 24, 2020, the relevant four-month period is from September 24, 2019,
through January 23, 2020. Ms. Huffman testified that Mother did not provide any financial
support or other gifts for the Children during this period.

       Mother testified that she was employed through Supreme Staffing until the COVID-
19 pandemic began, which would have been during the relevant four-month period, yet
there is no evidence that she provided any support for the Children during the relevant
period.8 In its final order, the trial court found it significant that, despite testifying that she
was employed prior to the pandemic, Mother could not provide an explanation as to why
she did not provide any monetary support for the Children in the relevant four-month
period between September 2019 and January 2020.

        Mother also asserted that she gave each child $20 during the visit to Cici’s Pizza.
As previously discussed, however, Mother testified that the visit at Cici’s Pizza occurred
while she was receiving unemployment benefits, which Mother testified did not begin until
after the relevant four-month period. Moreover, as with the previous ground, the trial court
found inconsistencies in Mother’s testimony and ultimately stated that it found Ms.
Huffman’s testimony more credible than Mother’s. Further, the $20 gifts were so
insignificant they would not constitute support because they were merely token. See Tenn.
Code Ann. § 36-1-102(1)(B) (“Token support” is defined as “support [that], under the
circumstances of the individual case, is insignificant given the parent’s means.”).

        After careful review of the record and considering the deference we must give to
the trial court’s credibility determination, we agree with the trial court that the evidence
clearly and convincingly establishes the ground of abandonment by failure to support.
Accordingly, we affirm this finding.

                 D. Substantial Noncompliance with the Permanency Plans

      Tennessee Code Annotated § 36-1-113(g)(2) provides that a parent’s rights may be
terminated when “[t]here has been substantial noncompliance by the parent . . . with the
statement of responsibilities in a permanency plan.”



       8
        After she lost her job when the pandemic began, Mother began receiving $400 per week in
unemployment benefits in March 2020.


                                               -9-
       Noncompliance with a permanency plan may be grounds for termination only “if
the court finds the parent was informed of [the plan’s] contents, and that the
requirements . . . [were] reasonable and [were] related to remedying the conditions that
necessitate[d] foster care placement.” Tenn. Code Ann. § 37-2-403(a)(2)(C); see In re
Valentine, 79 S.W.3d at 547. “Conditions necessitating foster care placement may include
conditions related both to the child’s removal and to family reunification.” In re Valentine,
79 S.W.3d at 547. Whether a parent’s noncompliance is substantial depends on “the degree
of noncompliance and the importance of the particular requirement that has not been met.”
In re M.J.B., 140 S.W.3d 643, 656 (Tenn. Ct. App. 2004) (citations omitted).

       As mentioned above, five permanency plans were created for Mother on the
following dates: September 29, 2016; August 30, 2017; July 31, 2018; August 27, 2019;
and September 3, 2020. Though the goals of the plans changed over time, the tasks
generally remained the same. The plans required Mother to (1) visit the Children; (2) obtain
and maintain stable housing; (3) obtain a legal source of income; (4) complete parenting
classes; (5) complete an alcohol and drug assessment; (6) abstain from drug use; (7)
participate in random drug screens; (8) attend regular meetings with her probation officer;
(9) pay fines that had been assessed to her; (10) attend family counseling; (11) attend an
outpatient drug treatment program; (12) complete a mental health evaluation; and (13)
attend an inpatient drug program. While the juvenile court found Mother was in substantial
compliance with the first two permanency plans when it ratified them in 2016 and 2017,
respectively, the juvenile court found that Mother was not in substantial compliance with
the other permanency plans at the time of ratification in 2018, 2019, and 2020.

       We begin our analysis of this issue by noting that the trial court determined that the
requirements of the permanency plan were reasonable and related to remedying the
conditions that caused the Children to be removed from Mother’s custody, and we agree
with that finding. See In re Valentine, 79 S.W.3d at 547.

        At trial, Mother testified that she was aware of the contents of each plan and that
she was aware of the possible consequences of not substantially complying with the plans.
Mother went on to state that she had complied with many of the tasks outlined in the
permanency plans and that she was capable of taking care of the Children. Mother also
testified that she was unemployed and living with her mother in Arkansas. Mother also
testified that her mother’s home was a four-bedroom home that she shared with her mother
and two sisters. Mother went on to state that, because of space constraints in the home, she
shared a single bedroom with her two youngest children, both of whom were born after the
Children were removed from Mother in August 2016.

       The trial court relieved DCS of the duty to make reasonable efforts to assist Mother
in complying with the requirements of the permanency plans based on its finding of severe
abuse in the dependency and neglect action. See Tenn. Code Ann. §§ 37-1-166(g)(1),
(4)(A) and 36-1-102(9). Nevertheless, Ms. Huffman testified that she assisted Mother by


                                           - 10 -
offering bus passes, providing her with transportation, helping her look for jobs, and
helping her enroll in a program to obtain suitable housing. Nevertheless, Ms. Huffman also
stated that Mother had failed to substantially comply with the permanency plans in
numerous ways. Ms. Huffman testified that Mother had completed three requirements of
the first plan by completing parenting classes, visiting the Children, and maintaining legal
income. Ms. Huffman also testified that Mother completed three tasks under the second
plan by completing random drug testing, meeting with her probation officer, and visiting
the Children. Ms. Huffman went on to state that Mother did not complete any of the
requirements of the third plan. With regard to the fourth plan, Ms. Huffman stated that
Mother had a visit with the Children in October 2020, but Mother had not completed any
of the other requirements. Finally, Ms. Huffman testified that Mother failed to comply with
the requirements of the fifth and final plan because she had not provided DCS with
evidence of stable income or housing, had not completed the inpatient drug program, had
not provided DCS with any clean drug screens, had not completed the mental health
assessment, and had not consistently visited the Children.

        We note that the fourth plan was created in August 2019 with an expected
completion date in August 2020, and the fifth plan was created in September 2020 with an
expected completion date in September 2021. Significantly, however, DCS filed its petition
to terminate Mother’s parental rights in January 2020, well before the expected completion
date of the fourth plan and before the fifth plan was created. Thus, Mother was deprived of
the time allocated for her to complete the fourth and fifth plans. This is significant because
in In re Nakayia S., No. M2017-01694-COA-R3-PT, 2018 WL 4462651 (Tenn. Ct. App.
Sept. 18, 2018) we reversed the finding of substantial-noncompliance when the petition
was filed before the expected achievement date in the operative plan. Id. at *4–5. Similarly,
in In re Dyllon M., No. E2020-00477-COA-R3-PT, 2020 WL 6780268 (Tenn. Ct. App.
Nov. 18, 2020) we noted that “[i]t would be fundamentally unfair for DCS to file a petition
to terminate [a parent’s] parental rights based on [the parent’s] failure to act under a
permanency plan before the trial court ratified the plan and before the date by which [the
parent] was required to act.” Id. at *7 n.7; see also In re J.L.E., No. M2004-02133-COA-
R3-PT, 2005 WL 1541862, *14 (Tenn. Ct. App. June 30, 2005) (noting concern about
moving to terminate a parent’s rights “well short of the time allowed by the Permanency
Plan . . . absent extraordinary circumstances”), overruled on other grounds by In re Kaliyah
S., 455 S.W.3d 533 (Tenn. 2015). Thus, we will not consider Mother’s alleged
noncompliance with the fourth or fifth plan.

       Nevertheless, the trial court made the express finding that Mother did not complete
any of the requirements of the third plan, for which the anticipated completion date expired
prior to the filing of the termination petition. Further, it is significant that the trial court
made the express findings that Mother made no attempt to complete the third plan and she
was still not able to provide clean drug tests, which was a substantial and material goal to
be achieved.



                                             - 11 -
       Thus, excluding Mother’s alleged noncompliance with the fourth and fifth plans
while considering the importance of the particular requirements of the third plan that
Mother had not met or attempted, see In re M.J.B., 140 S.W.3d at 656, we affirm the trial
court’s ruling that the evidence clearly and convincingly established the ground of
substantial noncompliance with the permanency plans.

                                   E. Persistence of Conditions

      Under Tennessee Code Annotated § 36-1-113(g)(3), parental rights may be
terminated when the child has been removed from the parent’s custody during dependency
and neglect proceedings for six months and three factors exist:

       (i)     The conditions that led to the child’s removal still persist, preventing
               the child’s safe return to the care of the parent . . . , or other conditions
               exist that, in all reasonable probability, would cause the child to be
               subjected to further abuse or neglect, preventing the child’s safe return
               to the care of the parent or guardian;

       (ii)    There is little likelihood that these conditions will be remedied at an
               early date so that the child can be safely returned to the parent . . . in
               the near future; and

       (iii)   The continuation of the parent . . . and child relationship greatly
               diminishes the child’s chances of early integration into a safe, stable,
               and permanent home . . . .9

        The purpose of this ground is “to prevent the child’s lingering in the uncertain status
of foster child if a parent cannot within a reasonable time demonstrate an ability to provide
a safe and caring environment for the child.” In re Arteria H., 326 S.W.3d 167, 178 (Tenn.
Ct. App. 2010) (quoting In re A.R., No. W2008-00558-COA-R3-PT, 2008 WL 4613576,
at *20 (Tenn. Ct. App. Oct. 13, 2008)), overruled on other grounds by In re Kaliyah S.,
455 S.W.3d 533 (Tenn. 2015). As we have recognized, “[a] parent’s continued inability to
provide fundamental care to a child . . . constitutes a condition which prevents the safe
return of the child to the parent’s care.” In re Dakota C.R., 404 S.W.3d 484, 499 (Tenn. Ct.
App. 2012) (quoting In re A.R., 2008 WL 4613576, at *20). Further, “[w]here . . . efforts
to provide help to improve the parenting abilities, offered over a long period of time, have
proved ineffective, the conclusion that there is little likelihood of such improvement as
would allow the safe return of the child to the parent in the near future is justified.” Id.
(quoting In re A.R., 2008 WL 4613576, at *20).



       9
          Tennessee Code Annotated section 36-1-113(g)(3) requires clear and convincing evidence of all
three factors. In re Valentine, 79 S.W.3d at 550.


                                                - 12 -
       As a threshold matter, we recognize that the Children were declared dependent and
neglected on February 27, 2018, after the trial court determined that Mother had exposed
the Children to drugs and that Mother had failed to protect Travionna from sexual abuse.
Moreover, the court removed the Children from Mother’s custody in August 2016; thus,
they had been in DCS’s custody for more than six months prior to the filing of the petition
in January 2020.

       Regarding the first factor, the trial court found that the conditions which led to the
Children’s removal still persisted and, in all reasonable probability, would cause the
Children to be subjected to further abuse and neglect. In its final order, the trial court
determined that Mother was still unable to provide the Children with suitable housing and
that she had not remained drug-free.

       Regarding the second factor, the trial court determined that Mother could not
remedy the conditions at an early date such that the Children could be safely returned to
her care. In doing so, the trial court emphasized that Mother had not maintained a
relationship with the Children, Mother had an active warrant out for her arrest, Mother did
not have suitable housing, Mother had not shown recent clean drug screens, and Mother
could not provide proof of income. Moreover, the trial court relied on the testimony of Ms.
Huffman to find that it was not likely the Children could be returned to Mother in the near
future because Mother had an active arrest warrant and because she had been unable to
show that she could remain sober and maintain a safe home throughout the four-year
custodial episode.

        Finally, regarding the third factor, the trial court found that continuation of the
parent-child relationship would greatly diminish the Children’s chances of early integration
into a safe and stable home. At the time of trial, three of the Children lived in a foster home.
Though the foster parent, Ms. J., had expressed some concerns about the Children’s
behavior to Ms. Huffman, Ms. Huffman testified that Ms. J. intends to remain a supportive
foster parent to the girls, that the Children had continued to express a desire to remain with
Ms. J., and that Ms. J. was providing the three girls with stability. Significantly, Ms.
Huffman also testified that Travis had been diagnosed with previously untreated mental
health disorders and that he was currently receiving necessary residential treatment at a
facility in Georgia. Similarly, Travionna and Shirley are also receiving the necessary
treatment for mental health issues while in foster care.

       For these reasons, and after a careful review of the record, we agree with the trial
court that DCS has proved the ground of persistence of conditions by clear and convincing
evidence. Accordingly, we affirm.

                     F. Failure to Manifest an Ability and Willingness

      A court may terminate a parent’s rights if the parent (1) “failed to manifest, by act
or omission, an ability and willingness to personally assume legal and physical custody or


                                             - 13 -
financial responsibility of the child” and (2) “placing the child in the [parent]’s legal and
physical custody would pose a risk of substantial harm to the physical or psychological
welfare of the child.” Tenn. Code Ann. § 36-1-113(g)(14).

        In construing this statute, the Tennessee Supreme Court has “held that the first prong
requires clear and convincing proof that the parent ‘has failed to manifest either ability or
willingness’ to assume custody of or responsibility for the child.” In re Manning H., No.
M2020-00663-COA-R3-PT, 2021 WL 2935047, at *6 (Tenn. Ct. App. July 13, 2021)
(quoting In re Neveah M., 614 S.W.3d 659, 677 (Tenn. 2020)). In order to satisfy the
second prong, DCS must show “clear and convincing proof that placing the child in the
parent’s physical custody would likely cause substantial harm.” Id. at *6. Though the
statute does not specifically define “substantial harm,” this court has construed it to require
evidence of “a real hazard or danger that is not minor, trivial, or insignificant.” Ray v. Ray,
83 S.W.3d 726, 732 (Tenn. Ct. App. 2001).

        Here, the trial court, relying on Ms. Huffman’s testimony, found that both factors
were present. The trial court found it significant that Mother has not maintained regular
visitation with the Children, has not maintained a relationship with the Children, has
“repeatedly broke promises to [the Children],” and has failed to show that she can maintain
a stable home. The trial court also highlighted Mother’s failure to show that she could live
a drug-free lifestyle. Finally, the trial court found that returning the Children to Mother’s
custody would pose a risk of substantial harm because Mother had not acknowledged the
harm that she had caused the Children, had continued to use drugs, had not shown that she
could consistently parent the Children, and had not shown that she could meet the
emotional, mental, or physical needs of the Children.

       After careful review of the record, we agree with the trial court that DCS has proved
the ground of failure to manifest an ability or willingness to assume custody by clear and
convincing evidence. Accordingly, we affirm the trial court on this ground.

                                II. BEST INTEREST ANALYSIS

       Mother contends the trial court erred by finding that it was in the Children’s best
interests to terminate her parental rights. More specifically, she contends that termination
of her parental rights is not in the Children’s best interests because she “has had and
continues to have, [through] family, a safe, [stable] home for her children.” Mother also
argues that she has maintained regular communication with the Children and has
demonstrated a lasting adjustment of circumstances.

       Tennessee Code Annotated § 36-1-113(i) identifies several factors to be considered
when analyzing whether termination of parental rights is in a child’s best interest; however,
these “factors are illustrative, not exclusive,” and the parties are free to offer proof of any



                                            - 14 -
other relevant factor to the analysis.10 In re Gabriella D., 531 S.W.3d 662, 681 (Tenn.
2017). In In re Gabriella D., the Tennessee Supreme Court summarized the law pertaining
to this analysis:

        Facts considered in the best interests analysis must be proven by “a
        preponderance of the evidence, not by clear and convincing evidence.”
        “After making the underlying factual findings, the trial court should then
        consider the combined weight of those facts to determine whether they
        amount to clear and convincing evidence that termination is in the child’s
        best interests.” When considering these statutory factors, courts must
        remember that “[t]he child’s best interests [are] viewed from the child’s,
        rather than the parent’s, perspective.” Indeed, “[a] focus on the perspective
        of the child is the common theme” evident in all of the statutory factors.
        “[W]hen the best interests of the child and those of the adults are in conflict,
        such conflict shall always be resolved to favor the rights and the best interests
        of the child. . . .”

                Ascertaining a child’s best interests involves more than a “rote
        examination” of the statutory factors. And the best interests analysis consists
        of more than tallying the number of statutory factors weighing in favor of or
        against termination. Rather, the facts and circumstances of each unique case
        dictate how weighty and relevant each statutory factor is in the context of the
        case. Simply put, the best interests analysis is and must remain a factually
        intensive undertaking, so as to ensure that every parent receives
        individualized consideration before fundamental parental rights are
        terminated.

531 S.W.3d at 681–82 (citations omitted).

      The trial court set forth findings of fact regarding the factors it deemed applicable,
and we review those findings below.

                                  A. Adjustment of Circumstance




        10
           The petition at issue was filed prior to April 22, 2021, at which time Tennessee Code Annotated
§ 36-1-113(i) identified nine factors for consideration. The statute was subsequently amended and it now
includes additional factors that should be considered, if relevant. See Act of April 22, 2021, 2021 Tenn.
Pub. Acts ----, § 1 (effective April 22, 2021). Because the amended statute applies only to petitions for
termination filed on or after April 22, 2021, the new factors do not apply to the present case. Accordingly,
any citation to § 36-1-113(i) herein is to the version in effect when the petition was filed.



                                                  - 15 -
       The first factor considered by the trial court was “[w]hether the parent . . . has made
such an adjustment of circumstance, conduct, or conditions as to make it safe and in the
child’s best interest to be in the home of the parent.” Tenn. Code Ann. § 36-1-113(i)(1).

       The trial court found that, at the time of trial, Mother had an active warrant out for
her arrest, that she had failed to submit clean drug screens, and that she did not have stable
housing. For these reasons, the trial court found that this factor weighed in favor of
terminating Mother’s rights.

        Mother admitted that there was an active warrant out for her arrest. Additionally,
Ms. Huffman testified that Mother had failed to provide DCS with clean drug screens and
that she tested positive for cocaine just a few months before trial. Finally, while Mother
insists that she has stable housing, Mother testified that she was living in a four-bedroom
home that she shared with her mother, her two sisters, and her two other children. Mother
also explained that she was living with her two other children in one of the home’s
bedrooms. Significantly, however, Mother did not explain how a single bedroom could
sufficiently accommodate her, her two youngest children, and the four children involved
in this matter.

       Having determined that the evidence does not preponderate against these findings,
we agree with the trial court that this factor weighs in favor of terminating Mother’s
parental rights.

                              B. Regular Visitation or Contact

       The second factor considered by the trial court was “[w]hether the parent . . . has
maintained regular visitation or other contact with the child.” Tenn. Code Ann. § 36-1-
113(i)(3).

        The trial court found that Mother had failed to regularly visit the Children. In doing
so, the trial court found it significant that both Ms. Huffman and Mother testified that
visitation had been inconsistent throughout much of the custodial episode. The trial court
also noted that Mother could not recall the last time she visited with the three girls and
agreed that it had been over a year since she had last seen Travis. Moreover, Ms. Huffman
testified that Mother regularly canceled planned visits and that Mother’s last visit with the
Children was nearly a year before DCS filed the petition.

        Having determined that the evidence does not preponderate against this finding, we
agree with the trial court that this factor weighs in favor of terminating Mother’s parental
rights.

                                C. Meaningful Relationship




                                            - 16 -
       The third factor considered by the trial court was “[w]hether a meaningful
relationship has otherwise been established between the parent . . . and the child.” Tenn.
Code Ann. § 36-1-113(i)(4).

       The trial court found that Mother had failed to maintain any meaningful relationship
with the Children. This finding was based on Ms. Huffman’s testimony, which
demonstrated the Children did not have “a significant bond with [Mother].” Specifically,
Ms. Huffman’s testimony established that Travis “is fine whether or not he sees his mother,
that Travionna cannot stand her mother, that Shirley is open to seeing her mom but doesn’t
want to live with her, and that Rosemary loves her mom but wants to live with her foster
parent.”

        Having determined that the evidence does not preponderate against this finding, we
agree with the trial court that this factor weighs in favor of terminating Mother’s parental
rights.

                    D. Change of Caretakers and Physical Environment

       The fourth factor considered by the trial court was “[t]he effect a change of
caretakers and physical environment is likely to have on the child’s emotional,
psychological and medical condition.” Tenn. Code Ann. § 36-1-113(i)(5).

        The trial court found that any change in caretakers would likely have a detrimental
effect on the Children’s emotional, psychological, and medical condition. In its final order,
the court highlighted that the three girls had bonded with their foster parent, Ms. J. The
trial court went on to state that, while it was troubled by the fact that Ms. J. does not wish
to adopt the Children, Ms. J. has remained “a consistent figure in their lives since 2016,”
and “that there was no testimony that she intends to kick the [C]hildren out of her home.”
For these reasons, the trial court determined that “changing caregivers in this stage would
greatly affect the child emotionally, psychologically, and physically.”

       It is undisputed that the Children were in DCS’s custody for approximately four
years, and that the conditions which led to their removal still existed at the time of trial.
Moreover, testimony established that Ms. J. could provide the three girls with a safe and
stable home while they await adoption. Finally, testimony established that the Children
were receiving the necessary care to deal with various mental health issues. In this regard,
Ms. Huffman testified she was concerned that the Children would not continue to receive
the mental health care they required should their caretakers change.

       Having determined that the evidence does not preponderate against these findings,
we agree with the trial court that this factor weighs in favor of terminating Mother’s
parental rights.

                                    E. Abusive Behavior


                                            - 17 -
      The fifth factor considered by the trial court was “[w]hether the parent . . . or other
person residing with the parent . . . has shown brutality, physical, sexual, emotional or
psychological abuse, or neglect toward the child, or another child or adult in the family or
household.” Tenn. Code Ann. § 36-1-113(i)(6).

       The trial court found that Mother had committed severe child abuse toward
Travionna, as evidenced by the prior severe-abuse finding. As previously discussed,
Mother was found to have severely abused Travionna during the prior dependency and
neglect proceedings for failing to protect her from significant bodily injury.

        Having determined that the evidence does not preponderate against this finding, we
agree with the trial court that this factor weighs in favor of terminating Mother’s parental
rights.

                        F. Physical Environment of Parent’s Home

       The sixth factor considered by the trial court was

       [w]hether the physical environment of the parent’s . . . home is healthy and
       safe, whether there is criminal activity in the home, or whether there is such
       use of alcohol, controlled substances or controlled substance analogues as
       may render the parent . . . consistently unable to care for the child in a safe
       and stable manner.

Tenn. Code Ann. § 36-1-113(i)(7).

        Regarding this factor, the trial court explained that Mother’s “home environment is
unhealthy and unsafe.” The court based its finding on the fact that Mother’s use of drugs
has “rendered her consistently unable to care for the [C]hildren in a safe and stable
manner.” The trial court also found it significant that Mother admitted to using drugs in the
time leading up to trial and that Mother had not provided clean drug screens. Further, the
court recognized that Mother has an active warrant out for her arrest. For these reasons, the
trial court concluded that Mother could not provide a stable home for the Children.

       After careful review of the record, we find that the evidence contained in the record
does not preponderate against these findings, and we agree with the trial court that this
factor weighs in favor of termination.

                                     G. Child Support

       The seventh factor considered by the trial court was “[w]hether the parent or
guardian has paid child support consistent with the child support guidelines promulgated
by the department pursuant to § 36-5-101.” Tenn. Code Ann. § 36-1-113(i)(9).



                                           - 18 -
       The trial court found that Mother failed to pay child support consistent with the child
support guidelines. Testimony established, and the trial court found, that Mother had not
paid child support for the Children since they entered foster care in August 2016. While
Mother testified that she had given the Children $20 at a visit to Cici’s Pizza, Mother’s
own testimony regarding her unemployment payments established that this visit took place
nearly four years into the Children’s custodial episode.

       Having determined that the evidence does not preponderate against these findings,
we agree with the trial court that this factor weighs in favor of terminating Mother’s
parental rights.

                                 H. Other Relevant Factors

       Tennessee Code Annotated § 36-1-113(i) clarifies that a trial court is not bound to
consider only the enumerated best interest factors contained in the statute. To the contrary,
Tennessee Code Annotated § 36-1-113(i) states, “in determining whether termination of
parental or guardianship rights is in the best interest of the child pursuant to this part, the
court shall consider, but is not limited to, the following.” (emphasis added). After
recognizing this section, the trial court went on to find:

       [T]he [C]hildren’s most stable figure has been the foster parent since they
       entered into custody in 2016. [Father and Mother] have broken multiple
       promises to the [C]hildren, they have not been consistent with their attempts
       to safely parent these emotionally fragile children, and they have not shown
       they fully understand the trauma the [C]hildren have been th[r]ough. Travis,
       age nine, has been in and out of Lakeside as he has threatened to kill himself,
       his siblings, and his foster parent. He jumped out of a moving car at one point
       and at another he threatened multiple people with garden shears. He is
       diagnosed with post-traumatic stress disorder, attention deficit hyperactivity
       disorder, oppositional defiant disorder, and bipolar disorder. Travis has not
       consistently communicated with his parents since he entered into Inner
       Harbor in January 2021 and Ms. Huffman testified he is fine with that lack
       of contact. Travionna, age ten, also has serious issues. She has threatened to
       kill herself and others since she entered into foster care in 2017. Last month,
       she threatened to poison the foster parent, she visits inappropriate websites,
       and she hits peers and staff at school and home. She is upset about how her
       mother handled the sex abuse, she does not want to speak with her mother,
       and she does not want to reside with her mother. She is diagnosed with
       attention deficit hyperactivity disorder and oppositional defiant disorder. She
       attends regular counseling and has coping skills but she will not use
       them. . . . She does not want to reside with either parent. Shirley, age eight,
       just left Lakeside for the first time. In July, she turned all the gas burners on
       the stove on while the family was outside and threatened to kill her foster


                                            - 19 -
       parent and her siblings. When the foster parent caught her, she said she
       wanted to “blow the house up,” ran and locked herself in a room, and tried
       to burn the house down. She is diagnosed with attention deficit hyperactivity
       disorder and has recently started counselling. She does not want to live with
       her mother or father. She wants to stay with her foster parent. Rosemary, age
       six, is doing the best of all the [C]hildren. She loves her parents but she wants
       to remain in the foster home. She has normal age-appropriate tantrums. She
       is upset that her mother has recently had a new child.

        For these additional reasons, the trial court found that it was in the Children’s best
interests to terminate Mother’s parental rights. Having found that the testimony contained
in the record supports these findings, we agree with the trial court that these additional facts
weigh in favor of terminating Mother’s parental rights.

       Based on the factual findings set forth above, and considering the combined weight
of those facts, we conclude, as the trial court did, that the proof amounts to clear and
convincing evidence that termination of Mother’s rights is in the Children’s best interests.
See In re Gabriella D., 531 S.W.3d at 681. Accordingly, we affirm the trial court’s
determination that termination of Mother’s parental rights is in the Children’s best interests.

                                      IN CONCLUSION

       Having affirmed the trial court’s findings that grounds exist for terminating the
parental rights of Mother and that termination of her parental rights is in the best interest
of Travis, Travionna, Shirley, and Rosemary, we affirm the termination of the parental
rights of Mother. Costs of appeal are assessed against the appellant, Jerricka T.



                                                      ________________________________
                                                      FRANK G. CLEMENT JR., P.J., M.S.




                                             - 20 -